Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action in response to the amendment filed on December 10, 2021. Claims 1, 11 and 12 are independent claims and amended claims. 
REASONS FOR ALLOWANCE
Applicants’ Amendment and Arguments filed on December 10, 2021 have been fully considered and the 103 rejection of claims 1-4 and 6-12 have been withdrawn to place the application in condition for allowance.
Independent claims 1, 11 and 12 (renumbered as claims 1-11) are allowed. Claims 2-4 and 6-10 are allowed as being dependent on the independent claims.
The Examiner has carefully examined independent claims 1, 11 and 12. Applicant’s amended independent claims 1, 11 and 12 by rewrite objected dependent claim 5 into independent claims 1, 11 and 12 including all the limitations of the base claim 5.
The combination of references of record are (https://www.youtube.com/watch?v=OHVyb3fmG9I; GoEngineer, Sep 15, 2015, in a view of https://www.youtube.com/watch?v=U5wyYUOk9hY; TutorialField, Oct 5, 2017 and in a view of Keigo Nakanishi (US Pub. No: US 20060111182 A1; hereinafter Keigo), either alone or in combination, fails to teach (“wherein the movement further comprises a translation, without rotation, by a predetermined length along the axis, the method further comprising: (i) In step d), splitting the maximum distance (MD) into two partial maximum distances (MD 1, MD2), the predetermined angle corresponding to a first partial maximum distance (MID1) of the two partial maximum distances (MD 1, MD2), the predetermined length corresponding to a second partial maximum distance (MD2) of the two partial maximum distances (MD 1, MD2); (ii) In step e1), computing a first ratio of the current distance (CD) to the first partial maximum distance (MD1), determining an intermediate point located on said one axis, away from the anchor point (ANP) by the first partial maximum distance (MD1), recomputing the current distance (CD) starting from the intermediate point and computing a second ratio of the recomputed current distance (CD) to the second partial maximum distance (MD2); and (iii) In step e2), generating the rotation of the given 3D part proportionally to the first ratio and the translation of the given 3D part proportionally to the second ratio”) that as recited in claim 5. 
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defined the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145